IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-11361
                         Conference Calendar



EDDIE GILMER HAYSLETT,

                                          Plaintiff-Appellant,

versus

R. LUNA, Police Officer; L. GIOENI,
Police Officer; UNKNOWN POLICE OFFICER,
Carrollton,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CV-1278-G
                       --------------------
                         October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Eddie Gilmer Hayslett, Texas prisoner # 799149, appeals the

dismissal of his civil rights complaint as frivolous pursuant to

28 U.S.C. §§ 1915A(b)(1).   The district court did not err in

dismissing Hayslett's false-arrest claim as barred by the two-

year statute of limitations because the cause of action accrued

in May 1994.   See Martin v. Scott, 156 F.3d 578, 580 (5th Cir.

1998), cert. denied, 119 S. Ct. 2405 (1999); Ruiz v. United

States, 160 F.3d 273, 275 (5th Cir. 1998); Burrell v. Newsome,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11361
                                 -2-

883 F.2d 416, 418 (5th Cir. 1989).    The district court did not

err in dismissing Hayslett's malicious-prosecution claim as

lacking an arguable basis in fact because neither Hayslett's

complaint nor his supplemental questionnaire alleged facts

sufficient to establish the elements of a malicious-prosecution

claim.   See Martin, 156 F.3d at 580; Taylor v. Gregg, 36 F.3d
453, 455 (5th Cir. 1994).

     Because Hayslett's appeal is without arguable merit and is

frivolous, it is DISMISSED.    See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5th Cir. R. 42.2.

     The dismissal of this appeal and the district court's

dismissal of this lawsuit as frivolous count as two strikes for

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103
F.3d 383, 388 (5th Cir. 1996).   Hayslett previously had at least

one other strike under § 1915(g) because of the dismissal of

Hayslett v. Fawns, No. 3:93-CV-1820-T (N.D. Tex. Dec. 20, 1993),

which he did not appeal.    See Adepegba, 103 F.3d at 388.

Hayslett has now accumulated at least three strikes, and

therefore while he is a prisoner he is barred from proceeding in

forma pauperis in any civil action or appeal brought in a United

States court unless he is under imminent danger of serious

physical injury.   See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; § 1915(g) SANCTIONS IMPOSED.